DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on January 7, 2020.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations of dependent claims 11 and 12 are not given patentable 
weight because the “computing device” is not positively recited as an element of independent claim 9, nor is the “autonomous vehicle” in claim 13.  The invention of claim 9 affirmatively recites two elements: the processor and the computer-readable 
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Does claim 1 fall into one of four of the statutory categories?  Yes.  The preamble of claim 1 recites a method, and the body of the claim positively recites a series of method steps.  Therefore, claim 1 is directed to a process.
Does claim 9 fall into one of four of the statutory categories?  Yes.  The preamble of claim recite a system. The body of claim 9 recites at least one physical element that 
Does claim 17 fall into one of four of the statutory categories?  Yes. 
The preamble of claim 17 recites “[a] computer program product”.  A claim directed to a product falls under one of three statutory categories: machines, manufactures or compositions of matter.  To meet the definition of a product, “[the] product must have a physical or tangible form . . . .” (See MPEP §2106.03 (I).) (Emphasis added.)   
Claim 17 positively recites one element: “a computer-readable medium . . . .“  According to applicant’s disclosure, the claimed “computer-readable medium [contains] programming instructions . . . .”  (See ¶45 of applicant’s disclosure.)   Since computer-readable mediums are similar to storage mediums and storage mediums, according to applicant, “refer to a non-transitory device on which computer-readable data, programming instructions or both are stored” (see ¶54 of applicant’s disclosure), claim 17 is considered to recite a computer program product comprising a non-transitory computer-readable medium.  As such, claim 17 is directed to a machine.

	Step 2A – Prong 1
Do claims 1, 9 and 17 recite a judicial exception?  Claims 1, 9 and 17 recite the limitations of identifying a depth for each node, wherein the depth for each node comprises an encoding that represents a number of nodes that exist along a longest path from that node to any available input node, 15Attorney Docket No. 179648.03301ordering the nodes by depth in a sequence, building a graph-based program specification that includes the nodes in the 

Step 2A – Prong 2
Do claims 1, 9 and 17 integrate the judicial exception into a practical application?  No. The claim recites two additional elements: receiving an input that comprises a plurality of nodes and a plurality of connections between pairs of the nodes, and saving the computer-readable program to a memory for use by a computing device during runtime.   The processor in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  For instance, the receiving step is merely a gathering of an electronic representation of a plurality of nodes and a plurality of connections between pairs of nodes, and amount to a form of insignificant extra-solution activity.  The saving step is nothing more than post 

Step 2B 
Do claims 1, 9 and 17 provide an inventive concept?  No.   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.   Claims 1, 9 and 17 are ineligible.

Dependent claims  2 – 8, 10 – 16, and 18 – 20 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 8, 10 – 16, and 18 – 20 are either recited at a high level of generality or amount to a form of insignificant extra-solution activity.   Therefore, claims 1 – 20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: 
WO 2018087551 A1 – Figure 7 shows a directed graph representing the potential routes from the start location A to the destination location B. The representation shown in Figure 7 is a directed acyclic graph (DAG), which is a particular type of directed graph that represents a particular sequences of nodes and edges such that each edge is directed from an earlier node to a later node in sequence.           
                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666